Citation Nr: 0937713	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic prostatitis prior to August 31, 2005, and in 
excess of 40 percent from August 31, 2005, as well as 
entitlement to an earlier effective date for the 40 percent 
rating.

3.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals, right shoulder tendonitis, prior to 
October 12, 2005, and in excess of 40 percent from October 
12, 2005, as well as entitlement to an earlier effective date 
for the 40 percent rating.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Sean Kendell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2002 and 
August 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
April 2009, the Veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of the 
hearing has been incorporated into the claims file.  

At the April 2009 Board hearing, the Veteran presented 
testimony regarding his service-connected residuals of shell 
fragment wound, right distal thigh and knee area.  As this 
matter has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The issues of entitlement to an initial rating in excess of 
10 percent for chronic prostatitis prior to August 31, 2005, 
and in excess of 40 percent from August 31, 


2005; entitlement to an earlier effective date for the 40 
percent rating for chronic prostatitis; entitlement to a 
rating in excess of 30 percent for postoperative residuals, 
right shoulder tendonitis, prior to October 12, 2005, and in 
excess of 40 percent from October 12, 2005; entitlement to an 
earlier effective date for the 40 percent rating for 
postoperative residuals, right shoulder tendonitis; and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.  VA will 
notify the appellant if additional action is required on his 
part.


FINDING OF FACT

The Veteran's service-connected PTSD has been productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 


upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in March 2002 and June 2002, which was 
prior to the October 2002 adverse decision on appeal.  
Therefore, the express requirements set out by the Court in 
Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2002 and June 2002 letters, as well as a 
July 2005 letter, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim decided herein, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Thus, the 
Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that 


the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim currently being decided for 
an increased rating for PTSD, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
the claim is being denied.  Therefore, any notice defect, to 
include the degree of disability or an effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the degree of disability and effective date 
elements in a March 2006 letter.

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting medical records identified by the appellant and 
affording him VA examinations.  Also, as noted above, the 
appellant was provided with the opportunity to attend a Board 
hearing which he attended in April 2009.  He has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Analysis

Facts

Records received from the Social Security Administration 
(SSA) show that the Veteran was found to be disabled as of 
January 1989 due to a primary diagnosis of coronary artery 
disease and a secondary diagnosis of arthritis.  His 
orthopedic complaints pertained to his right leg.

In September 1995, the RO granted service connection for 
posttraumatic stress disorder and assigned a 10 percent 
rating, effective in August 1995. In May 1996, the RO 
increased this rating to 30 percent disabling, also effective 
in August 1995.

In April 2000, the Veteran filed an informal claim for an 
increased rating for PTSD.  

During a VA PTSD examination in October 2002, the Veteran 
reported nightmares twice a week, daily flashbacks. intrusive 
thoughts and sleep problems.  He said he was anxious, easily 
startled and avoided crowds.  He denied suicide attempts or 
panic attacks.  Regarding employment, the Veteran said he was 
not working and last worked in 1984 as a welder.  Socially, 
the Veteran reported that he lived by himself, had a few 
friends, and liked to travel, read and watch television.  He 
also said he went to church.  He said he had been married 
twice, divorced and was fairly close to his two children.  On 
examination the Veteran was alert and cooperative and was 
neatly dressed.  There were no loose associations or flight 
of ideas and no bizarre motor movements or tics.  His mood 
was tense and at times tearful.  His affect was appropriate.  
There were no homicidal or suicidal ideation and no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  His memory, both remote and recent, was 
good.  His insight and judgment appeared to be adequate as 
was his intellectual capacity.  The Veteran was diagnosed as 
having PTSD and assigned a global assessment of functioning 
(GAF) score of 50.  

In a rating decision dated in October 2002, the RO increased 
the Veteran's rating for PTSD to 50 percent disabling, 
effective in April 2000.  

VA outpatient records from the PTSD Clinical Team for 
medication management (PCT-Medication Management) clinic for 
in 2003 and 2004 are fairly consistent in listing pertinent 
symptoms of nightmares, intrusive thoughts, anxious mood, 
avoidant behavior, social isolation, hypervigilance, 
mistrustfulness and irritability.  Mental status findings 
reveal that the Veteran was casually, but neatly, dressed and 
was cooperative.  He showed no evidence of psychotic symptoms 
and did not express current suicidal or homicidal ideation.  
His mood was found to be slightly irritable and depressed, 
and his affect was congruent.  His insight and judgment were 
unimpaired.

During a VA PTSD examination in October 2005, the Veteran 
reported that his most predominant symptom was depression.  
He also reported sleep disturbance on a regular basis, low 
appetite, somewhat low libido, difficulty with concentration, 
frequent irritability with others and difficulty being around 
others for extended periods of time.  He further reported 
worrying too much about his environment and being easily 
startled.  He denied psychosis or significant anxiety 
symptoms beyond worrying about his environment.  He said his 
PTSD symptoms were at their worst from 1969 to 1971, but had 
never completely gone away.  Socially, the Veteran reported 
that he had two grown sons and a 7 year old daughter.  He was 
twice divorced.  He described spending his day by the river 
and visiting people whom he trusted.  He said he believed 
that he fit well into his community.  He said he stayed with 
his sister for the most part, but sometimes spent two or 
three days and nights in his van by himself.  Regarding work, 
the Veteran said he worked as a welder in a nuclear plant 
from 1979 through 1985 and then stopped working due to a 
heart condition.  On examination the Veteran was casually and 
cleanly dressed.  He had a calm and collaborative manner and 
established a fairly good working rapport fairly quickly.  He 
was alert and fully oriented.  He demonstrated an adequate 
short-term and long-term memory as well as concentration and 
attention.  His speech was normal in rate, rhythm, tone and 
volume.  He was noted to have a calm demeanor, but became a 
bit more physically agitated and tearful when discussing his 
traumas in Vietnam.  His thought process was logical and goal 
oriented and his mood was reported as fair that day.  He 
denied suicidal or homicidal thoughts.  He had good insight 
and judgment.  The examiner diagnosed the Veteran as having 
PTSD and assigned him a GAF of 50.  He noted that the Veteran 
had difficulty establishing and maintaining effective work 
and social relationships, but had no difficulty understanding 
simple or complex commands.  He added that the Veteran did 
not appear to pose any kind of persistent danger or injury to 
himself or others.  

VA outpatient records from the PCT-Medication Management 
clinic for PTSD in 2006 as well as in March 2007 are fairly 
consistent in listing pertinent symptoms of nightmares, 
intrusive thoughts, anxious mood, avoidant behavior, social 
isolation, hypervigilance, mistrustfulness and irritability.  
Mental status findings reveal that the Veteran was casually, 
but neatly, dressed and was cooperative.  He showed no 
evidence of psychotic symptoms and did not express current 
suicidal or homicidal ideation.  His mood was found to be 
slightly irritable and depressed, and his affect was 
congruent.  His insight and judgment were unimpaired.  A 
November 2006 note shows that the Veteran lived with his 
sister and spent most of his time with his dog.  He had a 
good relationship with his ex-wife and his children.

According to a QTC psychiatric examiner in October 2007, the 
Veteran continued to endorse most symptoms of PTSD.  He 
reported persistent difficulty falling asleep through the 
years and nightmares twice a week.  He further reported 
flashbacks once or twice a week.  He was noted to be largely 
socially avoidant and spent most of his time by himself.  He 
also was noted to be easily startled by loud noises or rapid 
movements.  He had a history of irritability, but not 
violence.  He had no history of drug or alcohol abuse.  He 
was presently taking amitriptyline to help his symptoms.  On 
examination the Veteran was polite and cooperative and 
maintained eye contact well.  Speech and thought processes 
were goal directed.  His behavior was normal during the 
meeting.  No psychomotor abnormalities were noted.  He was 
oriented in all spheres.  No memory deficit could be 
elicited.  His mood and affect became increasingly sad as he 
discussed his history of exposure to traumatic events.  He as 
not acutely suicidal, homicidal, psychotic, manic, hypomanic, 
obsessive or compulsive.  His insight and judgment were good.  
The examiner opined that the Veteran suffered from PTSD to a 
moderate degree and his disability was considered to be 
chronic.  He further opined that the Veteran was not a threat 
to himself or anyone else, and was capable of working on a 
full-time basis from a mental health point of view.  He 
added, however, that the Veteran had substantial medical 
problems.  He assigned the Veteran a GAF of 55.

The Veteran testified before the Board in April 2009 that he 
was depressed most of the time and just couldn't seem to 
erase the memories of service.  He said he lived by himself 
and had a real good relationship with all three of his 
children.  He said he had a few friends whom he sees 
approximately every other day.  He reported nightmares 3 to 4 
times a week and noted that between that and his shoulder 
pain, he averaged 3 to 4 hours of sleep a night.  He said he 
sees a psychiatrist every few months.  

Pertinent Law and Discussion

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings may be appropriate when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings. See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008)), a 50 percent rating is assigned 
for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

While there is no disputing that the Veteran's PTSD symptoms 
impair him occupationally as well as socially, the evidence 
does not reveal that he has or has had or approximated the 
listed deficiencies and symptoms for a rating in excess of 50 
percent under the pertinent rating criteria.  In this regard, 
the Veteran's predominant symptoms include sleep impairment 
with nightmares and intrusive memories of Vietnam, as well as 
a depressed mood, irritability, mistrustfulness and social 
isolation.  

As far at the specific criteria under Code 9411 for a higher 
rating, to 70 percent, the Veteran has not been shown to have 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  Rather, the Veteran 
did not report nor was he found to have obsessional rituals 
during any of his psychiatric treatment visits or 
examinations.  In addition, he was consistently noted to have 
speech that was normal in tone and volume and a thought 
process that was logical and goal directed.  Additional 
findings during VA PTSD examinations, as well as VA 
outpatient records, show the Veteran to be neatly dressed, 
oriented times three, with unimpaired insight and judgment.  
He was described by the October 2005 VA examiner as having a 
calm and collaborative manner and established a fairly good 
working rapport fairly quickly.  While findings repeatedly 
show that the Veteran had a depressed mood, his depression 
has not affected his ability to function independently. 

Regarding suicidal ideation, the Veteran repeatedly denied 
this and was not found to exhibit this symptom at his 
outpatient psychiatric visits or during VA and QTC 
examinations.   

The Veteran's GAF scores range from 50 to 55.  As is noted 
above, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers), and a GAF 
between 41 and 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (no friends, unable to 
keep a job).  The Board finds that the Veteran's actual 
symptoms are most reflective of moderate symptoms and that 
his predominant GAF scores are indeed consistent with a 50 
percent rating.  This is indeed consistent with the QTC 
psychiatric examiner's assessment in October 2007 that the 
Veteran suffered from PTSD to a "moderate degree".

In further regard to social and occupational impairment, 
although the record shows that the Veteran spends a great 
deal of time by himself, it also shows that he has a few 
friends whom he trusts and sees on a regular basis.  It also 
shows that, although divorced, he reportedly has a good 
relationship with his ex-wife and children.  Thus, the 
Veteran has clearly demonstrated some ability to establish 
and maintain effective relationships with people and does not 
meet the criteria for a 70 percent rating requiring an 
inability to establish and maintain effective relationships 
with people.  In terms of employment, the QTC examiner in 
October 2007 opined that the Veteran was capable of working 
on a full-time basis from a mental health point of view.  

In short, the Board finds that the Veteran's overall 
disability picture is most consistent with the criteria for a 
50 percent evaluation rather than a 70 percent evaluation.  
In denying an initial evaluation greater than 50 percent for 
the Veteran's PTSD, the Board has considered the concept of 
"staged" ratings pursuant to Hart, supra, but a review of the 
record shows no distinctive periods for which the required 
schedular criteria were met for a higher rating for this 
disability. Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim, and it 
must be denied.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b).

Extraschedular rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Keeping in mind that the schedular percentage ratings 
represent as far as can be practicably determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations, see 38 C.F.R. § 4.1, and by comparing the 
Veteran's current disability levels and symptomatology to the 
Rating Schedule, the Board finds that the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1) with respect to his service-connected 
PTSD.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


REMAND

During the course of this appeal the RO, in January 2007, 
increased the Veteran's evaluations for both his service-
connected chronic prostatitis and right shoulder disability 
to 40 percent disabling.  These ratings were made effective 
August 31, 2005, for prostatitis, and October 12, 2005, for 
the right shoulder disability.  On his substantive appeal 
dated in December 2008, the Veteran raised claims for earlier 
effective dates for the 40 percent ratings for both 
disabilities.  

With respect to increased rating claims, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, when an appeal arises from 
the initially assigned rating, as is the case regarding the 
increased rating claim for chronic prostatitis, consideration 
must be given to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Furthermore, staged ratings are also appropriate 
in any increased-rating claim, including the increased rating 
claim for postoperative residuals, right shoulder tendonitis, 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In light of the above, the Board cannot consider the 
possibility of separate ratings for separate periods of time 
for the Veteran's service connected chronic prostatitis and 
right shoulder disability until the time period under 
consideration has been adjudicated.  The Board thus finds 
that the issues of entitlement to an effective date earlier 
than August 31, 2005, for the assignment of a 40 percent 
rating for chronic prostatitis and entitlement to an 
effective date earlier than October 12, 2005, for the 
assignment of a 40 percent rating for postoperative 
residuals, right shoulder tendonitis, are inextricably 
intertwined with the increased rating claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Thus, the 
increased rating claims must be remanded pending resolution 
of the earlier effective date claims.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2008).

The Veteran in this case is presently service connected for 
posttraumatic stress disorder (PTSD), rated 50 percent 
disabling; residuals, right shoulder tendonitis, rated 40 
percent disabling; chronic prostatitis, rated 40 percent 
disabling; residuals of shell fragment wound to the right 
thigh and knee area, rated 10 percent disabling; and 
residuals of malaria; shell fragment wound, left thigh; 
headaches; and tinea pedis; each rated 0 percent disabling.  
His current combined rating is 80 percent.  He thus meets the 
percentage requirements under 38 C.F.R. § 4.16 (a).

While the record contains some medical opinions that address 
the Veteran's ability to work in view of some of his service-
connected disabilities, as well as nonservice-connected 
disabilities, the opinions address the disabilities 
individually rather than in combination.  For example, there 
is a negative medical opinion that addresses the Veteran's 
ability to secure and follow substantially gainful employment 
due to his service-connected PTSD, but does not include 
consideration of all of the Veteran's service-connected 
disabilities combined.  See 38 C.F.R. § 4.16.  Thus, such 
opinions provide an insufficient basis to properly decide 
this claim.  38 U.S.C.A. § 7104(d)(1); Allday v. Brown, 7 
Vet. App. 517, 527 (1995).  This is especially so when 
considering the Veteran's specific assertion that all of his 
service-connected disabilities combined prevent him from 
working.  

Accordingly, the Veteran must be afforded a new VA 
examination for the purpose of obtaining a medical opinion 
that addresses the Veteran's ability to secure and follow 
substantially gainful employment based on all of his service-
connected disabilities combined.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of entitlement 
to earlier effective dates for the 
assignment of 40 percent ratings for 
chronic prostatitis and postoperative 
residuals, right shoulder tendonitis.  The 
Veteran and his attorney should be 
notified of the decision and of the 
Veteran's appellate rights.  The Veteran 
and his representative are hereby reminded 
that to obtain appellate jurisdiction of 
an issue not currently in appellate 
status, a timely appeal (Notice of 
Disagreement and, after issuance of a 
Statement of the Case, a substantive 
appeal) must be perfected.

2.  Schedule the Veteran for a new VA 
examination with respect to his claim for 
a TDIU.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was conducted.  The examiner should be 
asked to opine as to whether the Veteran's 
service-connected disabilities combine to 
prevent him from securing and following 
substantially gainful employment.  The 
nature and severity of the service-
connected disabilities should be 
discussed.  The examiner should explain 
the basis for any opinion reached.

3.  Following completion of the above, the 
RO should readjudicate the increased 
rating claims that are already on appeal.  
Consideration should also again be given 
to the claim of entitlement to a TDIU 
based on all of the Veteran's service-
connected disabilities combined.  

4.  The Veteran and his representative 
should be furnished a supplemental 
statement of the case with respect to any 
benefit being sought that is not granted 
and arises from a perfected appeal, to 
include the claims for increased ratings 
(for chronic prostatitis and postoperative 
residuals, right shoulder tendonitis) and 
for a TIDU, and be afforded an opportunity 
to respond before the claims file is 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


